UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 29, 2008 Malvern Federal Bancorp, Inc. (Exact name of registrant as specified in its charter) United States 001-34051 38-3783478 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 42 E. Lancaster Avenue, Paoli, Pennsylvania 19301 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (610) 644-9400 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On October 29, 2008, Malvern Federal Bancorp, Inc. (the “Company”), the mid-tier holding company for Malvern Federal Savings Bank (the “Bank”), reported its results of operations for the quarter and fiscal year ended September 30, 2008. For additional information, reference is made to the Company's press release dated October 29, 2008, which is included as Exhibit 99.1 hereto and is incorporated herein by reference thereto.The press release attached hereto is being furnished to the Securities and Exchange Commission (the "SEC") and shall not be deemed to be “filed” for any purpose except as otherwise provided herein. Item 9.01Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits The following exhibit is included herewith. Exhibit Number Description 99.1 Press release dated October 29, 2008 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MALVERNFEDERALBANCORP, INC. Date:October 29, 2008 By: /s/ Ronald Anderson Ronald Anderson President and Chief Executive Officer 3 INDEX
